Name: 2011/338/EU: Commission Implementing Decision of 10Ã June 2011 on financial aid from the Union for the period from 1Ã April to 31Ã December 2011 for the European Union reference laboratory for bee health (notified under document C(2011) 3767)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  economic policy;  natural environment;  research and intellectual property;  EU finance
 Date Published: 2011-06-11

 11.6.2011 EN Official Journal of the European Union L 152/32 COMMISSION IMPLEMENTING DECISION of 10 June 2011 on financial aid from the Union for the period from 1 April to 31 December 2011 for the European Union reference laboratory for bee health (notified under document C(2011) 3767) (Only the French text is authentic) (2011/338/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 75(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (3), and in particular Article 31(2) thereof, Whereas: (1) In accordance with Article 75(2) of Regulation (EC, Euratom) No 1605/2002 the commitment of the expenditure shall be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Pursuant to Article 31(2) of Decision 2009/470/EC European Union reference laboratories in the field of animal health and live animals may be granted Union aid. (3) Accordingly, Union financial assistance should be granted to the European Union reference laboratory designated to carry out the functions provided for in Commission Regulation (EU) No 87/2011 of 2 February 2011 designating the EU reference laboratory for bee health, laying down additional responsibilities and tasks for that laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (4). (4) The Commission has assessed the work programme and corresponding budget estimates submitted by the EU reference laboratory for bee health for the period from 1 April to 31 December 2011. (5) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (5) provides that the financial assistance from the Union is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (6) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and European Union reference laboratories is laid down in a partnership agreement which is supported by a multiannual work programme. (7) Financial assistance for the operation and organisation of workshops of European Union reference laboratories should also be in conformity with the eligibility rules laid down in Regulation (EC) No 1754/2006. (8) Regulation (EC) No 1754/2006 lays down eligibility rules for the workshops organised by the European Union reference laboratories. It also limits the financial assistance to a maximum of 32 participants in workshops. Derogation to that limitation should be provided in accordance with Article 13(3) of Regulation (EC) No 1754/2006 to some European Union reference laboratories that needs support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. Derogations can be obtained in case a European reference laboratory takes the leadership and responsibility of organising a workshop with another European Union reference laboratory. (9) In accordance with Article 3(2)(a) and Article 13 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (6), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second subparagraph, of that Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Decision 2009/470/EC, expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by that Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For bee health, the Union grants financial assistance to Agence Nationale de SÃ ©curitÃ © Sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Sophia-Antipolis Laboratory to carry out the functions and duties set out in the Annex to Regulation (EU) No 87/2011. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 249 616 for the period from 1 April to 31 December 2011 of which a maximum of EUR 48 470 shall be dedicated to the organisation of a technical workshop on bee health. This Decision constitutes a financing decision within the meaning of Article 75(2) of Regulation (EC, Euratom) No 1605/2002. Article 2 This Decision is addressed to: Agence Nationale de SÃ ©curitÃ © Sanitaire de lalimentation, de lenvironnement et du travail, Sophia-Antipolis Laboratory, Les Templiers, 105 route des Chappes, BP 111, 06902 Sophia-Antipolis, FRANCE. Done at Brussels, 10 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 155, 18.6.2009, p. 30. (4) OJ L 29, 3.2.2011, p. 1. (5) OJ L 331, 29.11.2006, p. 8. (6) OJ L 209, 11.8.2005, p. 1.